Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 24, 2008 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 102 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 75 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on January 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Asian Small Companies Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Multi-Cap Growth Portfolio and Worldwide Health Sciences Portfolio have also executed this Registration Statement. ^ Eaton Vance Asian Small Companies Fund A diversified fund investing in smaller companies based in Asia Eaton Vance Greater China Growth Fund A non-diversified fund investing in the China Region Prospectus Dated January 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Asian Small Companies Fund 5 Greater China Growth Fund 6 Fund Fees and Expenses 7 Investment Objectives & Principal Policies and Risks 8 Management and Organization 10 Valuing Shares 11 Purchasing Shares 11 Sales Charges 14 Redeeming Shares 16 Shareholder Account Features 17 Tax Information ^ 19 Financial Highlights 20 Asian Small Companies Fund 20 Greater China Growth Fund 21 2 Fund Summaries Each Funds investment objective and principal strategies and risks are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Asian Small Companies Fund. Asian Small Companies Funds investment objective is to seek capital growth. The Fund invests in equity securities of smaller companies located or traded in Asia. The Fund normally invests in the securities markets of countries in the Asian region, including Australia, China, Hong Kong, India, Indonesia, Japan, Malaysia, Pakistan, the Philippines, Singapore, South Korea, Sri Lanka, Taiwan and Thailand. It is anticipated that investments in Hong Kong, India, South Korea or Singapore may exceed 25% of total assets. At times, the Fund may attempt to hedge foreign currency fluctuations by entering into forward currency exchange contracts and options. Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities of Asian small companies. In selecting securities for the Fund, the investment adviser considers companies that it believes have all or most of the following characteristics: sound and well-established management; producers of goods or services for which a clear, continuing and long-term demand can be identified within the context of national, regional and global development; a history of earnings growth; financial strength; a consistent or progressive dividend policy; and undervalued securities. Stocks will be sold when they have achieved their perceived value or when a countrys stock market is expected to be depressed for an extended period. The Fund pursues its investment objective by investing its assets in a ^ separately registered investment company with the same objective and policies as the Fund. Eaton Vance Greater China Growth Fund. The investment objective of the Greater China Growth Fund is to seek long-term capital appreciation. The Fund invests primarily in common stocks of companies which, in the opinion of the investment adviser, will benefit from the economic development and growth of the Peoples Republic of China. Under normal circumstances, the Fund primarily invests in companies in the China region, which includes Hong Kong, China, Taiwan, South Korea, Singapore, Malaysia, Thailand, Indonesia and the Philippines. Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities of companies located in the China region. The investment adviser invests primarily in common stocks of China region companies expected to grow in value over time, regardless of short-term market fluctuations. The Fund may invest 25% or more of its total assets in securities in any one country in the China region. The Fund invests in companies with a broad range of market capitalizations, including smaller companies. At times, the Fund may attempt to hedge foreign currency fluctuations by entering into forward currency exchange contracts. The Fund pursues its investment objective by investing its assets in a ^ separately registered investment company with the same objective and policies as the Fund. Principal Risk Factors Securities markets in the Asian and China regions are substantially smaller, less liquid and more volatile than the major securities markets in the United States. The value of a Funds shares will be affected by political, economic, fiscal, regulatory or other developments in the Asian or China regions or neighboring regions, as well as fluctuations in currency exchange rates. The extent of economic development, political stability and market depth of different countries in the Asian and China regions varies widely. Certain Asian and China region countries, including China, Indonesia, Malaysia, the Philippines and Thailand, are either comparatively underdeveloped or in the process of becoming developed. Asian and Greater China investments typically involve greater potential for gain or loss than investments in securities of issuers in developed countries. In comparison to the United States and other developed countries, developing countries may have relatively unstable governments and economies based on only a few industries. Each Fund will likely be particularly sensitive to changes in the economies of such countries as the result of any reversals of economic liberalization, political unrest or changes in trading status. The values of foreign investments are affected by changes in currency rates or exchange control regulations, application of foreign tax laws (including withholding tax), changes in governmental administration or economic or monetary policy (in this country or abroad) or changed circumstances in dealings between nations. Exchange rates may fluctuate significantly over short periods of time causing net asset value to fluctuate as well. Costs are incurred in connection with conversions between various currencies. The value of each Funds shares also is sensitive to stock market volatility. If there is a decline in the value of publicly-traded stocks, the value of Fund shares will also likely decline. Changes in stock market values, especially in emerging market countries, can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that 3 values will return to previous levels. The securities of smaller companies are generally subject to greater price fluctuation and investment risk than securities of more established companies. The Asian Small Companies Fund has historically, including the last fiscal year ended August 31, 2008, held fewer than 75 stocks; therefore, in that situation, the Asian Small Companies Funds value may be more sensitive to developments affecting particular stocks than would be a more broadly diversified fund. Foreign currency exchange contracts involve a risk of loss due to unanticipated changes in exchange rates, as well as the risk of counterparty default. As a non-diversified fund, the Greater China Growth Fund may invest a larger portion of its assets in the securities of a limited number of issuers than may a diversified fund. This makes the Fund more susceptible to adverse economic, business or other developments affecting such issuers. The Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer. Each Fund is not a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. Shareholders may realize substantial losses and should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 4 Eaton Vance Asian Small Companies Fund Performance Information. The following bar chart and table provide information about the Funds performance. The returns in the bar chart are for Class A shares for each full calendar year ended December 31, 2007 and do not reflect a sales charge. If the sales charge was reflected, returns would be lower. The table contains the Class A and Class B performance and a comparison of the Funds performance to the performance of two indices of common stocks traded in Asia, excluding Japan. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates that the value of your investment will change. ^ During the period from December 31, 1999 through December 31, 2007, the highest quarterly total return for Class A was ^ % for the quarter ended ^ September 30, 2003 , and the lowest quarterly return was ^ 16.13 % for the quarter ended ^ June 30, 2000 . The year-to-date total return through the end of the most recent calendar quarter (December 31, 2007 to September 30, 2008) was ^ 56.93 %. One Five Life of Average Annual Total Return as of December 31, 2007 Year Years Fund Class A Return Before Taxes 9.73% 32.53% 26.65% Class A Return After Taxes on Distributions 7.76% 30.72% 25.37% Class A Return After Taxes on Distributions and the Sale of Class A Shares 8.99% 28.43% 23.85% Class B Return Before Taxes 10.80% 33.31% 26.70% Morgan Stanley Capital International All Country Asia ex Japan Small Cap Index (reflects net dividends, which reflects the deduction of withholding taxes) 42.81% 33.35% 14.91% MSCI All Country Asia ex Japan Index (reflects net dividends, which reflects the deduction of withholding taxes) 40.13% 31.56% 15.09% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. Class A and Class B commenced operations on March 1, 1999 and October 8, 1999, respectively. Life of Fund returns are calculated from March 31, 1999. The Morgan Stanley Capital International (MSCI) All Country Asia ex Japan Small Cap Index is a small-cap index composed of the bottom 15% of the MSCI All Country Asia ex Japan Index by market capitalization, excluding the bottom 1% of such Index. The MSCI All Country Asia ex Japan Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in Asia, excluding Japan. The MSCI All Country Asia ex Japan Small Cap Index is more representative of the Funds investment universe. Investors cannot invest directly in an Index. (Source for the MSCI All Country Asia ex Japan Small Cap Index returns: MSCI Barra; Source for the MSCI AC Asia ex Japan Index returns: Morningstar, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. ^ For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholderss tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for Class B shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Greater China Growth Fund Performance Information. The following bar chart and table provide information about the Funds performance. The returns in the bar chart are for Class A shares for each full calendar year ended December 31, 2007 and do not reflect a sales charge. If the sales charge was reflected, returns would be lower. The table contains the Class A, Class B and Class C performance and a comparison of the Funds performance to the performance of an index of stocks traded in the Chinese, Hong Kong and Taiwan markets. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. ^ During the ten years ended December 31, 2007, the highest quarterly total return for Class A was ^ % for the quarter ended ^ June 30, 1999 , and the lowest quarterly return was ^ 27.21 % for the quarter ended ^ June 30, 1998 . The year-to-date total return through the end of the most recent calendar quarter (December 31, 2007 to September 30, 2008) was ^ 43.13 %. One Five Ten Average Annual Total Return as of December 31, 2007 Year Years Years Class A Return Before Taxes 51.94% 34.97% 12.01% Class A Return After Taxes on Distributions 50.77% 34.79% 11.94% Class A Return After Taxes on Distributions and the Sale of Class A Shares 35.41% 31.73% 10.84% Class B Return Before Taxes 55.35% 35.77% 12.04% Class C Return Before Taxes 59.37% 35.88% 12.00% Morgan Stanley Capital International (MSCI) Golden Dragon Index (reflects net dividends, which reflect the deduction of withholding taxes) 37.63% 28.89% N/A These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. The MSCI Golden Dragon Index is a broad-based, unmanaged index of common stocks traded in China, Hong Kong and Taiwan. The MSCI Golden Dragon Index commenced operations on ^ June 1 , ^ . Investors cannot invest directly in an Index. (Source for the MSCI Golden Dragon Index returns: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. ^ For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions may be the same as Return Before Taxes for a period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. ^ Shareholder Fees for Asian Small Companies Fund and Greater China Growth Fund (fees paid directly from your investment) Class A Class B Class C* Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Redemption Fee (as a percentage of amount redeemed or exchanged)** 1.00% None None * Greater China Growth Fund only. ** For shares redeemed or exchanged within 90 days of the settlement of the purchase. Annual Fund Operating Expenses for Asian Small Companies Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Management Fees 1.
